Petition for Writ of Mandamus Dismissed and Opinion filed April 14, 2016.




                                    In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00274-CR



                  IN RE AVERY LAMARR AYERS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               180th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1476757

                                  OPINION

      On April 5, 2016, relator Avery Lamarr Ayers filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator, who was convicted for forgery of a
financial instrument, claims he is innocent and that he received ineffective
assistance of counsel.
      Relator is requesting habeas corpus relief. The courts of appeals have no
original habeas-corpus jurisdiction in criminal matters. Tex. Gov’t Code Ann.
§ 22.221(d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio
1999, no pet.); Ex Parte Denby, 627 S.W.2d 435 (Tex. App.—Houston [1st Dist.]
1981, orig. proceeding). Original jurisdiction to grant a writ of habeas corpus in a
criminal case is vested in the Texas Court of Criminal Appeals, the district courts,
the county courts, or a judge in those courts. Tex. Code Crim. Proc. Ann. art.
11.05 (West 2015); Ex Parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso
1994, orig. proceeding). Therefore, this court is without jurisdiction to consider
relator’s petition requesting habeas corpus relief.

      Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and McCally.
Publish — Tex. R. App. P. 47.2(b).




                                           2